DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 13 and 16-20 are amended. Claims 13 and 16-20 are amended. The amendments to claim 13 have overcome the rejection under 35 USC 112 (a) and (b). 

Response to Arguments
Points of correction from the prior action
Applicant points on page 4 in the remarks claim 21 was previously rejected. This was a typo and has been corrected. Applicant points out the figure 16 is not found in the Moyer reference on page 6 of the remarks. This was a typo and as identified by Applicant should be figure 7. This has been corrected. 

Claim interpretation under 35 USC 112(f)
In view of the amendment the gas mixture adjusting device no longer passes the three prong test and will not be interpreted under 35 USC 112(f) means plus function. It will be interpreted as requiring the claimed structure and capable of at least one of the optionally listed claimed functions. As such the prior art has been applied in order to reflect the change. 

Remarks regarding the rejection under 35 USC 103
Applicant provides remarks generally arguing that one or more of the claimed features is not provided for by Moyer or Tennermann. Before addressing these remarks a claim analysis is made in 
oxygen analyzers (151), 
dew point analyzers (152), 
lambda probes (153), 
hydrogen analyzers (154), 
an oxygen analyzer (151) in the high heat zone (130), 
and a dew point analyzer (152) in the pre-heating zone (120)
Thus, an oxygen sensor appearing in both zones would satisfy the requirement. This means the last two options are redundant. Additionally, the claim now includes optional functional language for the gas mixture device. The claim allows for the gas supplied to be used as the furnace atmosphere or to alter the composition based on measured values. As the claim is structured both are not required. 

The arguments presented rely on the idea that the claim is limited to include either both options or must include the second option with the measurement system. Applicant argues that Moyer merely discloses different atmospheres can be provided to different sections and that this concept is not being claimed. As has been detailed in this action and previous actions Moyer does more than merely disclose different atmospheres can be provided but as the claims are currently presented this does not matter. Providing the atmosphere to the different zones meets the first option. For this reason Applicants remarks are unpersuasive. 


For these reasons the remarks are unpersuasive. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 13 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Moyer (“ASM Handbook, Volume 7: Powder Metal Technologies and Applications” pages 453-477) in view of Tennermann (“Furnace Performance Depends on Dewpoint Measurement Accuracy”).
Claim 13: Moyer reviews the area of sintering furnaces including furnace atmospheres, process conditions, and control mechanisms (Title, page 453, and page 468). The claim requires four clear structural elements a preheating zone, a high heat zone, at least two measuring devices one in each zone, and a gas mixture adjusting device. Moyer depicts a variety of furnace setups including a continuous furnace Fig. 1, a muffled continuous muffled belt sintering furnace Fig. 2, a typical sintering furnace Fig. 7, and a continuous furnace with a gas flow control system Fig. 14. The furnace in figure 14 has a preheating zone and a high heating zone, see annotations on page 6 of the final rejected dated 2/4/2020. Moyer teaches measuring and controlling the oxygen and hydrogen contents in the high heat zone (Moyer 468 col 2 “Inadequate sinter” and “corrective action includes”). This meets half of the measurement devices requirement. 
The “gas mixture adjusting device” has two functions only one of which needs to be met 1) “to supply a gas mixture to respective ones of the zones for being used as the furnace atmosphere” or 2) “to alter a composition of the furnace atmosphere based on measurement values acquired by the at least two measuring devices (151, 152, 153, 154) in the respective zones (120, 130)”. Moyer teaches the furnace represented by figure 14 either is capable of or would perform both functions. The added gas is used as the atmosphere of the furnace, figure 14 label “Atmosphere and temperature profiles corresponding to the nitrogen-base atmosphere system are shown”. This is sufficient to meet the first option.

Moyer does not explicitly depict or teach a dewpoint sensor. 
Tennermann teaches several dew point sensors and the importance of controlling the furnace environment (Tennermann Title). Tennermann reviews the issues related to atmosphere control of a sintering furnace, specifically dew point control, including different zones requiring different dew point levels and adding different gases to control the dew point (Tennermann page 1). For direct measurement of the dew point Tennermann teaches a variety of options, see Fig. 1, 3 and the picture on page 1. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify a sintering furnace by adding a dew point analyzer, such as an analyzer taught by Tennermann, to the preheating zone in order to measure the dew point to determine the cause of or actively prevent sooting This addition would allow for control of the dew point in a similar 

Claims 16-18: Moyer discloses the solution is to increase the pre heat zone dew point using a humidified nitrogen system (page 457 col 3 first paragraph).
Claims 19-20: Moyer Fig. 14 shows nitrogen, hydrogen and methane being added to the furnace. The Moyer reference includes an entire section on carbon control including benefits of doing so, effects on the material being sintered, and some process parameters (page 459 Carbon Control). Additionally, Moyer teaches that the oxygen content versus the carbon content produces a carburizing or a decarburizing effect on the part (page 459-460 Carbon Control). See also Oxidation page 458. The claim is met by these teachings as operator would follow the instructions laid by Moyer. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J KACHMARIK/               Examiner, Art Unit 1734                                                                                                                                                                                         
/ANTHONY J ZIMMER/               Primary Examiner, Art Unit 1736